11/29/2022
                     IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                       November 8, 2022 Session

        LOUISE FAULKNER ET AL. v. NATIONSTAR MORTGAGE LLC

                        Appeal from the Circuit Court for Shelby County
                          No. CT-005376-14 Mary L. Wagner, Judge
                           ___________________________________

                                  No. W2020-01148-COA-R3-CV
                              ___________________________________

This case involves a controversy surrounding certain real property located in Memphis.
The trial court entered summary judgment in favor of the Defendant on most claims, and
after a jury trial and verdict in favor of the Defendant, the remaining claim was also
dismissed. Although the homeowner of the property raises a number of issues in this
appeal, we affirm the trial court’s judgment.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                 Affirmed and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and KENNY ARMSTRONG, J., joined.

Terrell L. Tooten, Cordova, Tennessee, for the appellant, Louise Faulkner.

Lauren Paxton Roberts, Nashville, Tennessee, for the appellee, NationStar Mortgage, LLC.

                                     MEMORANDUM OPINION1

                       BACKGROUND AND PROCEDURAL HISTORY

      Louise and Earnest Faulkner purchased the real property at issue several decades
ago via a deed recorded in December 1970. In April 2004, the Faulkners took out a
mortgage loan and executed a deed of trust on the property. Sometime after the inception

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:
          This Court, with the concurrence of all judges participating in the case, may affirm, reverse
          or modify the actions of the trial court by memorandum opinion when a formal opinion
          would have no precedential value. When a case is decided by memorandum opinion it
          shall be designated “MEMORANDUM OPINION”, shall not be published, and shall not
          be cited or relied on for any reason in any unrelated case.
of this loan, the Faulkners received notice that all payments toward their loan were to be
directed to Nationstar Mortgage, LLC (“Nationstar”).

        Of note, in August 2011, Nationstar included the property at issue in a bulk sale of
property to an entity named Blue Spruce Entities. Following this sale, in October 2011,
the Faulkners witnessed a man installing a sign in their yard. The Faulkners inquired into
the situation, and the man then handed them a document indicating that their home was no
longer owned by them and that an eviction was supposedly pending. Sometime thereafter,
the Faulkners received a stack of papers indicating that they did not own the property but
that they could remain by entering into an installment purchase land contract.

       In addition to the foregoing, the Faulkners’ daughter called Nationstar in October
2011. During the call, the Faulkners’ daughter heard someone state that her parents’ home
had been inadvertently sold. Upon this discovery, the Faulkners filed a consumer
complaint with the Tennessee Department of Financial Institutions on December 15, 2011.
Subsequently, Nationstar sent the Faulkners a letter indicating that it had released their
mortgage lien and designated their mortgage obligation as satisfied. Nationstar has
submitted that the prior inclusion of the Faulkners’ property in the bulk sale was
inadvertent and due to a coding error. During the trial that occurred in this case, a
Nationstar representative testified that “[o]nce we learned of the error that had occurred . .
. we returned [the money we had received for the sale of the property] to Blue Spruce
Entities.” There does not appear to be any dispute that the Faulkners never lost possession
of the property. In fact, Ms. Faulkner has specifically acknowledged that she “had never”
even had an eviction proceeding pending against her.

       The present litigation was commenced when the Faulkners filed a complaint against
Nationstar on December 23, 2014, in the Shelby County Circuit Court. Eventually, as
articulated and alleged through a subsequently-filed amended complaint, the Faulkners
interposed a number of distinct claims for relief, including for “Wrongful Foreclosure”2
and “Fraudulent Conversion.” Mr. Faulkner died during the pendency of the litigation, but
an order of substitution was later entered pursuant to Tennessee Code Annotated section
20-5-104 permitting Ms. Faulkner “to proceed on behalf of the deceased.”

       Following the filing of competing motions for summary judgment, most of the
claims asserted in the case were initially resolved in Nationstar’s favor. Despite the trial
court’s grant of partial summary judgment, further proceedings remained to be conducted
in relation to the aforementioned claims for wrongful foreclosure and fraudulent
conversion.

        In September 2018, Nationstar submitted motions in limine for the court’s

        2
         The claim itself outlined how Nationstar sold the Faulkners’ home “prior to conducting a proper
foreclosure sale.”
                                                 -2-
consideration in preparation for trial. Nationstar requested that the court exclude all
testimony regarding the Faulkners’ health issues, noting that claims for infliction of
emotional distress had already been dismissed. Similarly, Nationstar requested that the
court exclude any testimony that the actions by Nationstar caused or contributed to the
death of Mr. Faulkner. This evidence, Nationstar submitted, was not probative of what
remained to be decided in the case. Ms. Faulkner responded to Nationstar’s motions in
limine the following August by arguing that “damages for Wrongful Foreclosure include
damages for pain and suffering, which would make testimony regarding Defendant’s
impact on their physical and mental well-being necessary, and relevant.” Subsequently, in
a memorandum filed in advance of a scheduled October 2019 pre-trial conference, Ms.
Faulkner again shed light onto the nature of the damages she wanted to pursue, specifically
arguing, among other things, that the wrongful foreclosure claim allowed for emotional
damages. As her counsel later emphasized at the pre-trial conference, “[t]he primary
damages we have in the wrongful foreclosure [claim] would be the emotional damages and
potentially punitive damages.”

       Nationstar’s counsel, who previously had understood Ms. Faulkner to be proceeding
on a contract-based theory of wrongful foreclosure, objected to the availability of
emotional damages given this understanding. Yet, Nationstar’s counsel further argued that
if Ms. Faulkner was proceeding with a tort claim, “it never should make it to the point of
damages because the [three-year] statute of limitations should bar it altogether.” This
statute of limitations argument, although not direct by way of a statutory reference by
counsel at the time of the pre-trial conference, was clearly based on Tennessee Code
Annotated section 28-3-105, which provides for a three-year limitation period for
“[a]ctions for injuries to personal or real property.” Tenn. Code Ann. § 28-3-105(1). Of
note, when the trial court specifically inquired of Ms. Faulkner’s counsel as to the nature
of his client’s claim, counsel responded as follows: “This is an injury to property.” As
discussed below, the two sides in this case ultimately agreed in the trial court that a three-
year limitation period governed the asserted wrongful foreclosure claim.

        At the end of the pre-trial conference, following counsels’ arguments and
clarification of the parties’ respective positions, the court invited both sides to, if they
wished, file any additional “dispositive motions, Rule 56 motions.” Heeding the court’s
invitation, and in light of the colloquy that had taken place among counsel and the court
during the pre-trial conference, Nationstar filed a motion for partial summary judgment
based on its assertion that counsel for Ms. Faulkner had “clarified [at the pre-trial
conference] . . . that he intended to pursue his wrongful foreclosure claim as an action
sounding in tort.” In urging dismissal of the wrongful foreclosure claim, Nationstar
specifically contended the claim was barred by the three-year statute of limitations codified
at Tennessee Code Annotated section 28-3-105(1), arguing that the undisputed facts
showed that the Faulkners had been aware of the bulk sale involving their property more
than three years before the commencement of this action. In a contemporaneously-filed
supporting memorandum, Nationstar not only advocated that the statute of limitations
                                            -3-
barred the wrongful foreclosure claim, it also reiterated its earlier call for an exclusion of
any testimony regarding emotional damages, noting that, as it concerned the conversion
claim, “the proper measure of damages . . . [is] the fair, reasonable market value of the
property at the time and place of the conversion.”

       Ms. Faulkner did not disagree with Nationstar’s framing of the legal theory she was
attempting to pursue. Indeed, jettisoning any reliance on a contractual right to recovery at
the future trial,3 Ms. Faulkner stated in response to Nationstar’s motion that she was
“proceeding under Wrongful Foreclosure as a tortious injury to property” and that a three-
year statute of limitations did, in fact, apply to the claim. She ultimately argued against
the dismissal of her wrongful foreclosure claim as urged by Nationstar, however, because
she disagreed with Nationstar’s assessment that the facts evidenced the claim as time-
barred.

        Prior to trial, the trial court entered an order granting Nationstar’s motions in limine
and ruling that all proof of emotional distress would be excluded from evidence. The court
also entered an order granting Nationstar’s new motion for partial summary judgment. The
court noted that its prior summary judgment order on the wrongful foreclosure claim was
subject to revision as an interlocutory order. In granting summary judgment on the
wrongful foreclosure claim, the court concluded that the claim was asserted outside the
limitations period because the facts demonstrated that the Faulkners knew of their injuries
and the identity of the Defendant no later than October 2011.

        Following a trial, the jury returned a verdict finding that Nationstar did not convert
the Faulkners’ real property. A judgment was then subsequently entered in Nationstar’s
favor dismissing the claim for fraudulent conversion. Although Ms. Faulkner moved for a
new trial, or in the alternative for additional findings of fact, this motion was denied by the
trial court. The present appeal followed.

                                    STANDARD OF REVIEW

       As is evident from the ensuing discussion, the primary issues in this appeal involve
decisions pertaining to the exclusion of evidence, the propriety of jury instructions, as well

        3
           Ostensibly, Ms. Faulkner pivoted away from any reliance on a contractual right to recovery for
the asserted allegations of wrongful foreclosure in light of the previous representations made by her counsel
concerning the nature of the damages she wanted to recover, i.e., emotional and punitive damages. See
Johnson v. Woman’s Hosp., 527 S.W.2d 133, 141 (Tenn. Ct. App. 1975) (noting that although Tennessee
has, for instance, “long permitted the recovery of substantial damages for mental suffering alone in the
breach of a contract to bury or embalm a body,” the “general rule” is that damages for mental anguish are
“not recoverable in a contract action,” nor are punitive damages, “since it is not in tort and there is no
physical injury”); In re Jenkins, 488 B.R. 601, 617–18 (Bankr. E.D. Tenn. 2013) (noting that “a claim for
breach of contract alone will not support emotional distress damages”).

                                                   -4-
as the partial grant of summary judgment in Nationstar’s favor. Concerning the scope of
the evidence that the jury considered in this matter, “[w]e review a trial court’s decision to
admit or exclude evidence, including a ruling following a motion in limine, under the abuse
of discretion standard of review.” Allen v. Albea, 476 S.W.3d 366, 377 (Tenn. Ct. App.
2015). As for jury instructions, “[w]hether a jury instruction is erroneous . . . is . . . subject
to de novo review.” Nye v. Bayer Cropscience, Inc., 347 S.W.3d 686, 699 (Tenn. 2011).
An instruction “will not be invalidated if it ‘fairly defines the legal issues involved in the
case and does not mislead the jury,’” Id. (quoting Otis v. Cambridge Mut. Fire Ins. Co.,
850 S.W.2d 439, 446 (Tenn. 1992)), and the “judgment of a trial court will not be set aside
based on an erroneous jury instruction unless it appears that the erroneous instruction more
probably than not affected the judgment of the jury.” Id. “When issues involving the jury
charge are raised on appeal, we review the jury charge in its entirety and consider it as a
whole in order to determine whether the Trial Court committed prejudicial error.” Fletcher
v. Bickford, No. E2000-01020-COA-R3-CV, 2001 WL 12224, at *9 (Tenn. Ct. App. Jan.
5, 2001). We review the trial court’s grant of summary judgment de novo. See Martin v.
Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008) (“Because the resolution of a motion
for summary judgment is a matter of law, we review the trial court’s judgment de novo
with no presumption of correctness.”).

                                        DISCUSSION

       Ms. Faulkner’s brief raises three general issues for our review. We will address each
of her articulated concerns in turn.

Adverse Credit Action Evidence

       As phrased in her appellate brief, Ms. Faulkner’s first issue asks “whether the Trial
Court erred when it excluded evidence, damages, and jury instructions related to fraud
when it prevented Appellants from arguing or putting on evidence that Appellee
intentionally caused Appellants to have adverse credit actions against them and left them
in that status.” As best as we understand the accompanying argument, Ms. Faulkner
generally submits that evidence related to “adverse credit actions” should have been
permitted at the trial of this matter and that certain jury instructions should have been given.
Her concern with jury instructions appears to relate squarely to the subject of damages, i.e.,
that the jurors should have been given an “option . . . to consider damages caused by the
adverse credit reporting.”

       We are largely confused with Ms. Faulkner’s focus on “adverse credit actions” in
this appeal given that the claim tried in this matter was for fraudulent conversion. In an
attempt to support her position that evidence of adverse credit actions should have been
considered, Ms. Faulkner first argues that such evidence is relevant to her damages. We
respectfully do not understand this argument given that the “ordinary measure of damages
for conversion is the value of the property converted at the time and place of conversion.”
                                            -5-
Lance Prods., Inc. v. Com. Union Bank, 764 S.W.2d 207, 213 (Tenn. Ct. App. 1988).
Evidence of adverse credit actions is not relevant to this issue. In any event, despite Ms.
Faulkner’s contention that evidence of adverse credit actions is somehow relevant to
damages for conversion and should have been considered on that topic, it should be noted
that the jury returned a verdict finding that no conversion had, in fact, occurred.4

        Ms. Faulkner’s argument about jury instructions is, as noted above, also specifically
related to the subject of damages given her statement that the jury should have been given
an option “to consider damages caused by the adverse credit reporting.” Again, we fail to
see how this relates in any way to the claim at trial, which was for fraudulent conversion.
Ms. Faulkner’s own phrasing in her argument would actually appear to belie any notion
that she is seeking instructions on damages related to conversion insofar as she contends
that the jury should have been given an option to consider damages “caused by the adverse
credit reporting.” Although Ms. Faulkner evidently surmises there to be some connection
between a claimed conversion and damages in the form of adverse credit reporting, such
an alleged connection would ultimately be of no consequence here if it somehow existed.
Indeed, even assuming arguendo that additional jury instructions on damages should have
been given in reference to the claim that was tried, we note once more that the jury returned
a verdict finding that no conversion had occurred. As Nationstar has argued, “[f]ailing to
instruct the jury about extra damages it could have awarded had it reached the opposite
conclusion is the definition of a harmless error.”

       To briefly recap our discussion of this first issue, although Ms. Faulkner submits
that the trial court erred by preventing her from “arguing or putting on evidence that
[Nationstar] intentionally caused [her] to have adverse credit actions,” the adverse credit
actions she references are not relevant to the fraudulent conversion claim that was the
subject of trial. Because there is, in our view, clearly no reversible error connected to Ms.
Faulkner’s first raised issue, we shift our attention to the remaining issues on appeal.

Summary Judgment

      Ms. Faulkner’s second issue challenges the entry of summary judgment in
Nationstar’s favor. As developed by argument, this issue specifically focuses5 on the

        4
          This observation is also meaningful as it relates to another of Ms. Faulkner’s arguments, i.e., that
adverse credit action evidence is relevant to “prov[ing] the Fraud” in her fraudulent conversion claim.
Nationstar aptly notes that Ms. Faulkner, by her argument, actually “appear[s] to acknowledge that this
evidence has nothing to do with any alleged conversion” itself.
        5
          We observe that a passing reference is made in Ms. Faulkner’s brief to the notion that “none of
the causes of action were properly dismissed.” No record citation is provided in reference to this isolated
statement, and we also note that “where a party fails to develop an argument in support of his or her
contention or merely constructs a skeletal argument, the issue is waived.” Sneed v. Bd. of Prof’l
Responsibility, 301 S.W.3d 603, 615 (Tenn. 2010). We consider the summary judgment issue waived to
the extent that it attempts to address anything other than allegations of wrongful foreclosure. Notably, and
                                                    -6-
dismissal of her allegations concerning wrongful foreclosure. Initially, Ms. Faulkner
appears to partially argue in passing that such allegations are supportable as a contract
claim. Indeed, as Nationstar notes, Ms. Faulkner’s brief states at one point that the
“Wrongful Foreclosure is the Breach of Contract.” Of course, as we have already pointed
out, once Ms. Faulkner made clear in the trial court that she wanted to recover emotional
and punitive damages for her allegations of wrongful foreclosure, she expressly argued that
she was “proceeding under Wrongful Foreclosure as a tortious injury to property” and that
a three-year statute of limitations applied to this claim. To the extent that she attempts, in
part, to take a different position on appeal, her efforts are without merit. See, e.g., Lowe v.
Smith, No. M2015-02472-COA-R3-CV, 2016 WL 5210874, at *13 (Tenn. Ct. App. Sept.
19, 2016) (noting that it is inappropriate to allow a party to take one position regarding an
issue in the trial court and then change strategy or theory in midstream and advocate a
different ground or reason on appeal).

        Regarding the trial court’s order concluding that Ms. Faulkner’s wrongful
foreclosure claim was time-barred by the three-year limitation period she agreed was
operative, we discern no error. Inasmuch as Ms. Faulkner is complaining about the
inclusion of her home in a bulk sale, there are multiple facts signaling that the Faulkners
were put on notice more than three years prior to the commencement of litigation on
December 23, 2014. As previously discussed in this Opinion, the Faulkners witnessed a
man installing a sign in their yard in October 2011. After the Faulkners inquired into the
situation, the man then handed them a document indicating that their home was no longer
owned by them. The Faulkners then later received a stack of papers indicating that they
did not own the property. The Faulkners’ daughter also called Nationstar in October 2011
and heard someone state during the call that her parents’ home had been inadvertently sold.
Following this discovery, the Faulkners filed a consumer complaint with the Tennessee
Department of Financial Institutions on December 15, 2011.

Emotional Damages Issue

       Ms. Faulkner’s final issue on appeal asks whether the trial court erred “when it
excluded emotional damages.” Respectfully, the briefing submitted on this issue lacks
clarity concerning the specific error upon which the appeal is based.6 Indeed, the
accompanying argument devoted to the issue contains no citation to the record
corresponding to any action of the trial court.7 Under Rule 27(a) of the Tennessee Rules
of Appellate Procedure, a brief’s included argument must not only reflect the “contentions

unsurprisingly given the substance of Ms. Faulkner’s brief, that is the only subject Nationstar has responded
to on this issue on appeal.
        6
          Nationstar’s brief also criticizes the adequacy of the briefing on this issue, specifically arguing
that Ms. Faulkner waived her issue due to a “complete failure . . . to provide any facts” to complete the
argument.
        7
          The only citation to the record is to a pre-trial memorandum filed by Ms. Faulkner.
                                                   -7-
of the appellant with respect to the issues presented, and the reasons therefor,” it must also
include “citations to the authorities and appropriate references to the record . . . relied on.”
Tenn. R. App. P. 27(a)(7). This Court’s rules also provide for certain appellate briefing
requirements. Specifically, Rule 6 of the Rules of the Court of Appeals of Tennessee
provides in pertinent part as follows:

       (a) Written argument in regard to each issue on appeal shall contain:

       (1) A statement by the appellant of the alleged erroneous action of the trial
       court which raises the issue and a statement by the appellee of any action of
       the trial court which is relied upon to correct the alleged error, with citation
       to the record where the erroneous or corrective action is recorded.

       (2) A statement showing how such alleged error was seasonably called to the
       attention of the trial judge with citation to that part of the record where
       appellant’s challenge of the alleged error is recorded.
       (3) A statement reciting wherein appellant was prejudiced by such alleged
       error, with citations to the record showing where the resultant prejudice is
       recorded.

       (4) A statement of each determinative fact relied upon with citation to the
       record where evidence of each such fact may be found.

       (b) No complaint of or reliance upon action by the trial court will be
       considered on appeal unless the argument contains a specific reference
       to the page or pages of the record where such action is recorded. No
       assertion of fact will be considered on appeal unless the argument contains a
       reference to the page or pages of the record where evidence of such fact is
       recorded.

Tenn. Ct. App. R. 6 (emphases added). Ms. Faulkner’s failure to achieve compliance with
these rules in her argument frustrates our ability to ascertain the nature of her concern.

      Further uncertainty as to the nature of Ms. Faulkner’s grievance results from the
standard of review she cites in reference to this issue. Although the phrasing of her issue
would, at first glance, perhaps suggest that Ms. Faulkner takes issue with some evidentiary
decision in reference to the trial, she does not propose that the issue be reviewed under an
abuse of discretion standard, the standard governing a trial court’s evidentiary decisions.
See Allen, 476 S.W.3d at 377 (“We review a trial court’s decision to admit or exclude
evidence, including a ruling following a motion in limine, under the abuse of discretion
standard of review.”). Rather, Ms. Faulkner proposes that her issue be reviewed “de
novo,” somewhat confusingly referencing both the standard of review accompanying
summary judgment decisions and the standard accompanying a review of a trial court’s
                                             -8-
factual findings. Given the lack of appropriate citation to the record concerning the nature
of Ms. Faulkner’s challenge and the lack of clarity in her argument, we deem this issue to
be waived.8

                                           CONCLUSION

        For the foregoing reasons, the judgment of the trial court is hereby affirmed.



                                                              s/ Arnold B. Goldin
                                                            ARNOLD B. GOLDIN, JUDGE




        8
         Even assuming that we ignored the briefing deficiencies that exist and proceeded to speculate,
based on the cited pre-trial memorandum excerpt, that Ms. Faulkner’s final issue attempts to establish that
emotional damages should be available for her wrongful foreclosure claim, such a concern would be
pretermitted in light of our conclusion herein that the wrongful foreclosure claim was appropriately
dismissed as time-barred.
                                                   -9-